Case 8:19-cv-03346-PJM Document 30 Filed 11/27/19 Page 1of1
AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
District of Maryland
HIAS, et al. )
Plaintiff )
Vv. ) Case No. 8:19-cv-03346-PJM
Trump, et al., )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs

 

Date: 11/27/2019 /s/ Mariko Hirose

 

Attorney's signature

Mariko Hirose (Bar No. MH0313)

 

Printed name and bar number

International Refugee Assistance Project
One Battery Park Plaza
Fourth Floor
New York, NY 10004
Address

mhirose@refugeerights.org

 

E-mail address

(516) 701-4620

 

Telephone number

(929) 999-8115

 

FAX number
